DETAILED ACTION

Response to Amendment
Claims 1-14 are pending in the application.  New grounds of rejection have been added as a result of the amendment to the claims submitted 2/25/2021.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2015/0028263) in view of Kottenstette et al. (US 2011/0171502) and further in view of Tanaka et al. (US 2013/0136988).

     Regarding claims 1-2, 5-6 and 9, Wang et al. discloses in Figs 1-6, a lithium ion secondary battery ([0001], [0065]) comprising at least: a negative electrode ([0001], [0065]), a positive electrode ([0001], [0065], inherent); and an electrolyte solution ([0001], [0065], inherent), the negative electrode comprising at least negative electrode active material nano-scale particles ([0053]), each of the negative electrode active material particles ([0053]) containing at least a silicon oxide particle ([0053], last sentence) and a silicon layer ([0053], last sentence), the silicon layer covering a surface of the silicon oxide particle ([0053], last sentence).
     Further, while Wang et al. does not explicitly disclose the thickness of the Si layer is 10 – 100 nm, it is not considered to confer patentability to the claims.  Wang et al. (see In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

     Wang et al. does not explicitly disclose the negative electrode active material particle further contains a carbon layer covering a surface of the silicon layer.
     Kottenstette et al. discloses in Figs 1-10, a lithium secondary battery ([0006], ref 100) including a positive electrode (ref 106), negative electrode (ref 104), and an electrolyte (ref 108).  The negative electrode (ref 104) includes a core-shell material with silicon covered by an outer layer of carbon ([0070]-[0072]).  The outer layer of carbon 
     Kottenstette et al. and Wang et al. are analogous since both deal in the same field of endeavor, namely, batteries.
     It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the carbon outer shell disclosed by Kottenstette et al. into the electrolyte and negative active materials of Wang et al. to enhance negative electrode conductivity, lithium ion penetration, and mechanical strength and to enhance overall cycle performance of the battery.

     Wang et al. also does not explicitly disclose the electrolyte contains VC between 0.5 – 2 mass% and a D50 of the silicon oxide particles is 2 – 10 microns.
     Tanaka et al. discloses a battery having a negative active material including silicon oxide particles having D50 of 10 microns ([0111]) and vinylene carbonate 0.01 – 5 mass% ([0094]).  This amount of VC enhances battery safety and cycle properties ([0093]), and the size of silicon oxide particles enhances cycle characteristics ([0177]).
     Tanaka et al. and Wang et al. are analogous since both deal in the same field of endeavor, namely, batteries.
     It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the VC and particle size of silicon oxide disclosed by Tanaka et al. into the battery of Wang et al. to enhance battery safety and cycle characteristics.  Further, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because In re Malagari, 182 USPQ 549.

        Regarding claims 3-4, 7-8, and 10, Wang et al. discloses in Figs 1-6, a lithium ion secondary battery ([0001], [0065]) comprising at least: preparing a negative electrode ([0001], [0065]), preparing an electrolyte solution ([0001], [0065], inherent), and producing a lithium-ion secondary battery ([0001], [0065]) that includes at least the negative electode ([0001], [0065], inherent), a positive electrode ([0001], [0065], inherent), and the electrolyte solution ([0001], [0065], inherent), the negative electrode comprising at least negative electrode active material nano-scale particles ([0053]), each of the negative electrode active material particles ([0053]) containing at least a silicon oxide particle ([0053], last sentence) and a silicon layer ([0053], last sentence), the silicon layer covering a surface of the silicon oxide particle ([0053], last sentence).
     Further, while Wang et al. does not explicitly disclose the thickness of the Si layer is 10 – 100 nm, it is not considered to confer patentability to the claims.  Wang et al. (see Abstract, [0002], [0029], [0053]) teaches that it was known in the art at the time of filing the invention that varying size/thickness of core/shell materials will vary the cost of production of said negative active material particles.  Therefore the cost of production of said negative active material particles is a variable that can be modified, among others, by varying the thickness of the Si layer.  For that reason, the thickness of the Si layer, would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was filed.  As such, without showing unexpected results, the thickness of the Si layer cannot be considered critical.  Accordingly, one of ordinary In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

     Wang et al. does not explicitly disclose the negative electrode active material particle further contains a carbon layer covering a surface of the silicon layer.
     Kottenstette et al. discloses in Figs 1-10, a lithium secondary battery ([0006], ref 100) including a positive electrode (ref 106), negative electrode (ref 104), and an electrolyte (ref 108).  The negative electrode (ref 104) includes a core-shell material with silicon covered by an outer layer of carbon ([0070]-[0072]).  The outer layer of carbon enhances conductivity, lithium ion insertion properties, and mechanical strength of the material ([0072]).
     It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the carbon outer shell disclosed by Kottenstette et al. into the electrolyte and negative active materials of Wang et al. to enhance negative electrode conductivity, lithium ion penetration, and mechanical strength and to enhance overall cycle performance of the battery.


     Tanaka et al. discloses a battery having a negative active material including silicon oxide particles having D50 of 10 microns ([0111]) and vinylene carbonate 0.01 – 5 mass% ([0094]).  This amount of VC enhances battery safety and cycle properties ([0093]), and the size of silicon oxide particles enhances cycle characteristics ([0177]).
     It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the VC and particle size of silicon oxide disclosed by Tanaka et al. into the battery of Wang et al. to enhance battery safety and cycle characteristics.  Further, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2015/0028263) in view of Kottenstette et al. (US 2011/0171502) and Tanaka et al. (US 2013/0136988) as applied to claims 1 and 3 above, and further in view of Kim et al. (US 2008/0145758).
Regarding claims 11-14, modified Wang et al. discloses all of the claim limitations as set forth above but does not explicitly disclose the electrolyte solution further comprises a mixture of a cyclic carbonate solvent and a chain carbonate solvent in a mixing ratio of the cyclic carbonate solvent to the chain carbonate solvent of 1:9 to 5:5 by volume.
Kim et al. discloses in Figs 1-7, a battery (ref 3) including an electrolyte comprising a mixture of cyclic and chain carbonates in a volume ratio of 1:1 to 1:9 ([0122]).  This configuration enhances battery performance ([0122]).
Wang et al. and Kim et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the chain and cyclic electrolytes at the ratio disclosed by Kim et al. into the electrolyte of Wang et al. to enhance battery performance.  Further, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot in view of new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212.  The examiner can normally be reached on Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH J DOUYETTE/     Primary Examiner, Art Unit 1725